Case 2:20-cv-00690-JLB-NPM Document 12 Filed 09/24/20 Page 1 of 1 PageID 82




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

JELANI MAIDWELL,

             Plaintiff,

v.                                             Case No.: 2:20-cv-00690-JLB-NPM

LEE COUNTY, LEE COUNTY
SHERIFF’S OFFICE, FURHAN DIN,
and JANE DOE,

             Defendants.
                                        /

                                        ORDER

      Plaintiff has filed a notice of voluntary dismissal without prejudice, (Doc 11),

of his claims against Defendants, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i). Plaintiff’s notice is effective immediately upon filing. Matthews v.

Gaither, 902 F.2d 877, 880 (11th Cir. 1990) (per curiam). Plaintiff’s claims are

DISMISSED WITHOUT PREJUDICE. The Clerk is DIRECTED to terminate any

pending deadlines and close the file.

      ORDERED in Fort Myers, Florida, on September 24, 2020.
